Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to disclose or render obvious the limitation “determine, based on whether the return instruction is an initial taken branch instruction in the particular group, whether to store an indication of the initial taken branch instruction either in the first Bloom filter and the second Bloom filter or in an entry in the branch target cache” in the context of and in combination with the remaining limitations of claim 1. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the limitation “determining, based on whether the return instruction is an initial taken branch instruction in the particular group, whether to store an indication of the initial taken branch instruction either in a first and a second Bloom filter or in an entry in a branch target cache” in the context of and in combination with the remaining limitations of claim 8. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the limitation “determine, based on whether the return instruction is an initial taken branch instruction, whether to store an indication of the initial taken branch instruction either in the first Bloom filter and the second Bloom filter or in an entry in a branch target cache” in the context of and in combination with the remaining limitations of claim 15. As the amended claims received on March 29, 2021, further overcome all previously pending rejections under 35 USC 112(a) and 35 USC 112(b), the application is now in condition for allowance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/KEITH E VICARY/Primary Examiner, Art Unit 2182